Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 5/16/22. Claims 1-3, 5-8, 10-15, 20-22, 27, 31, and 35 are pending and under examination.

Withdrawn Rejections
The rejection under §112(d) is withdrawn in light of the amendments.
The written description and enablement rejections of claim 13 over the use of “and” are withdrawn in light of the amendments.

Notice
Applicant is advised that should claim 1 be found allowable, claims 22 and 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
There is no special requirements of an “immunoassay” other than to have some form of immune component, such as the antibody of claim 1. Thus, the preamble offers no limitations on the claim and the body merely requires the antibody of claim 1. Thus, as a whole, claim 31 does not recite any further limitations on claim 1. The same rationale is applied to claim 22, where the preamble of “test kit” does not further limit the antibody of claim 1.

Maintained Rejections and New Rejections Necessitated by Amendment
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment.
Claim 1 requires residues 99-113 of SEQ ID NOs: 4 or 6 in CDR-H3; this is the only limitation of claim 6 and so claim 6 fails to provide a further limitation.
In the same way, claim 7 only recites limitations which are already present in claim 1 and so fails to provide a further limitation.
Claim 1 requires residues 88-96 of SEQ ID NOs: 3 or 5 in CDR-L3. Claim 8, which depends from claim 1, allows this same CDR to be 88-96 of SEQ ID NO: 6, which is not the same as these residues in SEQ ID NOs: 3 or 5. As such, claim 8 inappropriately expands the scope of claim 1 and thus fails to comply with §112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a maintained rejection.
	The claim requires the residues that “correspond” to certain amino acids, e.g., Y107 of SEQ ID NO: 4, are responsible for binding. However, it is unclear if these corresponding amino acids must be those of the recited sequences, requiring, e.g., position 107 of the antibody of claim 1 to be Y. Alternately, the claim is setting forth the position alone, requiring that regardless of the amino acid in position 107, it must be responsible for binding. 
Therefore, claim 11 is indefinite.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by amendment.
Claim 5 depends from cancelled claim 4 and so is per se indefinite.
Therefore, claim 5 is indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-15, 20-22, 27, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a maintained rejection modified solely to address the amendments.
First, it is noted that claim 5 depends from cancelled claim 4. This claim fails to have any actual limitations as one cannot assess the CDRs of cancelled claim 4. An antibody lacking any clear features cannot meet the written description requirement. The only claim with six CDRs is claim 35 and so the claim is interpreted and rejected herein as if claim 5 recites “at least two” of the CDRs in claim 35.
	The claims are directed to antibodies comprising at least one CDR, e.g., claim 5 requires at least two CDRs, claim 1 requires three heavy chain CDRs and one light chain CDR, while claim 14 requires 90% identity to certain amino acids in the light chain or 90% identity to certain amino acids in the heavy chain; as amended, while this antibody requires three CDRs in the heavy chain per claim 1, the light chain only requires a single CDR, allowing these mutations to occur in the other two CDRs of the light chain. Even in the case where both of these chains are required (“and”) the claim fails to meet the written description requirement resulting from partial alteration of these amino acid sequences. Arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. 
Antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (T4 or BPA) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (previously cited) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (previously cited) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses an antibody comprising one of SEQ ID NOs: 3 or 5 and one of SEQ ID NOs: 4 or 6. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. Further, these are highly related sequences, with SEQ ID NO: 5 differing at a single amino acid while SEQ ID NOs: 4 and 6 differ only at six (96.6% identity). The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one chain from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with a wholly undefined other chain from other antibodies. For example, WO 2008068048 (previously cited) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (previously cited) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single CDR placed in the context of two to five other CDRS, regardless of what those other CDRs are, would result in the required function, nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and a partial identity to certain sequences.
One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
Therefore, claims 1-3, 5-8, 10-15, 20-22, 27, 31 do not meet the written description requirement.

Claims 1-3, 5-8, 10-15, 20-22, 27, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody comprising six fully defined antibodies, does not reasonably provide enablement for the breadth of antibodies claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a maintained rejection modified solely to address the amendments.
First, it is noted that claim 5 depends from cancelled claim 4. This claim fails to have any actual limitations as one cannot assess the CDRs of cancelled claim 4. An antibody lacking any clear features cannot meet the enablement requirement. The only claim with six CDRs is claim 35 and so the claim is interpreted and rejected herein as if claim 5 recites “at least two” of the CDRs in claim 35.
For the reasons above, changes to a CDR is unpredictable. Even when provided sequence similarity (two antibodies are disclosed), changes to those sequences is unpredictable, requiring trial-and-error experimentation by others to determine which amino acids may be changed and if so, to which amino acids they might be changed, without a reasonable expectation of success.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
Therefore, claims 1-3, 5-8, 10-15, 20-22, 27, 31 are not enabled for their full scope.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant argues there is no browser executable code in the specification. This is not persuasive because this is not true; see e.g., page 22 L25.
Applicant argues that claims 22 and 31 are independent claims and so cannot be deficient regarding §112(d). This is persuasive. However, applicant provides no argument as to why these claims are different in scope and so the claims remain substantial duplicates as previously articulated.
Applicant argues the amendments to claims 11 and 12 are sufficient to overcome the §112(b) rejection. This is not persuasive because this is not an argument as to why the term “corresponding” is definite, which remains in the claim.
Applicant argues the amendments to claims 1-8, 10-15, 20-22, 27, and 31 overcome the rejections under §112(a). This is not an argument of any specific deficiency in the rejection and so the rejection is maintained for reasons of record.

Allowable Subject Matter
Claim 35 represents previous claim 9 and is allowable for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649